USCA4 Appeal: 22-6191      Doc: 33         Filed: 09/13/2022      Pg: 1 of 2




                                             UNPUBLISHED

                                UNITED STATES COURT OF APPEALS
                                    FOR THE FOURTH CIRCUIT


                                               No. 22-6191


        STERLING L. SINGLETON,

                             Plaintiff - Appellant,

                      v.

        SCDC; BRYAN P. STIRLING, Director of SCDC; FRANK RICHARDSON;
        WARDEN JOYNER; ASSOCIATE WARDEN SHARP; WARDEN ASSOCIATE
        TISDALE; WAYNE BOWMAN,

                             Defendants - Appellees.


        Appeal from the United States District Court for the District of South Carolina, at Beaufort.
        J. Michelle Childs, District Judge. (9:21-cv-00650-JMC-MHC)


        Submitted: September 8, 2022                                 Decided: September 13, 2022


        Before HARRIS and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
        Judge.


        Dismissed by unpublished per curiam opinion.


        Sterling L. Singleton, Appellant Pro Se. Lisa Arlene Thomas, RICHARDSON
        PLOWDEN & ROBINSON, PA, Myrtle Beach, South Carolina; Samuel F. Arthur, III,
        AIKEN, BRIDGES, ELLIOTT, TYLER & SALEEBY, PA, Florence, South Carolina;
        Elloree Ann Ganes, Evan Michael Sobocinski, HOOD LAW FIRM, Charleston, South
        Carolina, for Appellees.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6191      Doc: 33         Filed: 09/13/2022     Pg: 2 of 2



        PER CURIAM:

               Sterling L. Singleton seeks to appeal the district court’s orders (a) denying

        Singleton’s motion to stay adjudication of a pending motion for summary judgment; and

        (b) granting the motion for summary judgment filed by certain Defendants in Singleton’s

        pro se civil action. This court may exercise jurisdiction only over final orders, 28 U.S.C.

        § 1291, and certain interlocutory and collateral orders, 28 U.S.C. § 1292; Fed. R. Civ. P.

        54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). The orders

        that Singleton seeks to appeal are neither final orders, given that litigation on his claims

        against the remaining Defendants is ongoing, * nor are they appealable interlocutory or

        collateral orders. Accordingly, we dismiss this appeal for lack of jurisdiction. We deny

        Singleton’s motion for a transcript at government expense.         We dispense with oral

        argument because the facts and legal contentions are adequately presented in the materials

        before this court and argument would not aid the decisional process.

                                                                                       DISMISSED




               As noted in the district court’s order, three Defendants did not join the summary
               *

        judgment motion.

                                                     2